Citation Nr: 0432007	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  98-04 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, 
Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from February 1950 to 
February 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied an increased rating for PTSD.  

In an April 2003 decision, the Board also denied the claim 
for a higher rating for the veteran's service-connected PTSD.  
He appealed the determination to the United States Court of 
Appeals for Veterans Claims (Court).  In June 2004, the Court 
granted the parties' Joint Motion to vacate the Board's April 
2003 decision, and remanded the claim to the Board for action 
consistent with the Joint Motion.  

In the Joint Motion, the parties agreed that VA was required 
to make a determination as to whether the veteran filed a 
timely notice of disagreement with the August 2001 rating 
decision that denied entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities.  However, this issue has not been adjudicated 
by the RO and was not certified to the Board for appellate 
review.  Hence, the matter is referred to the RO for 
appropriate development in addition to the development 
requested below.  

The Board may remand an issue if there is an adequate notice 
of disagreement in the file and the RO has not provided the 
veteran with a statement of the case on that issue.  
Manlincon v. West, 12 Vet. App. 238 (1999).  However, here, 
if the Board found that the veteran did not file a viable 
notice of disagreement, the determination would be 
prejudicial to the veteran and would violate his due process 
rights to have an issue initially addressed by the agency of 
original jurisdiction.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  Accordingly, referral is appropriate.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

In the Joint Motion, the parties agreed that the August 2002 
VA psychiatric evaluation that was afforded the veteran in 
order to ascertain the severity of his service-connected PTSD 
was insufficient for rating purposes.  Accordingly, the Board 
finds that a remand is necessary for that an adequate 
examination may be conducted.  

Accordingly, the case is REMANDED for the following:

1.  Contact the veteran and request the 
names and addresses of all medical care 
providers who have treated him for PTSD 
since July 2003.  After securing the 
necessary release(s), the RO should 
obtain these records.  

2.  The veteran should be afforded a VA 
psychiatric examination to ascertain the 
current severity of his service-connected 
PTSD.  The claims folder should be made 
available to the examiner for review 
before the examination.  After a thorough 
examination and a review of the claims 
file, the examiner should comment on the 
level of social and industrial impairment 
the veteran exhibits due solely to the 
PTSD.  The examiner should also assign a 
numerical score under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental 
Disabilities, and comment as to whether 
the veteran's PTSD renders him unable to 
obtain and retain substantial employment.  

3.  Upon completion of the above, the 
claim should be readjudicated.  If any 
benefit sought on appeal remains denied, 
he and his representative should be 
furnished a supplemental statement of the 
case and be afforded the applicable time 
to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


